Citation Nr: 1510489	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  08-04 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1972 to September 1976.

This matter comes to the Board of Veterans' Appeals Board on appeal from a
March 2007 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in St. Petersburg, Florida.  The Oakland, California, RO has jurisdiction of the current appeal.

In connection with this appeal, the Veteran was scheduled for a Board hearing to be held in July 2009; however, the Veteran did not appear and has not presented good cause for not attending the hearing.  As such, the Board deems the Veteran's request for a Board hearing withdrawn.  See 38 C.F.R. § 20.704 (2014).

This case was remanded by the Board for further development in July 2011 and May 2012.  In January 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) to afford the Veteran a new VA examination with respect to the claim or issue on appeal.  This was accomplished and the case has been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1. The Veteran currently has a bilateral tinnitus disability.

2. The Veteran was exposed to loud noise during service.

3. The Veteran has had continuous symptoms of bilateral tinnitus since service separation.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159.  The Board is granting service connection for bilateral tinnitus, which constitutes a full grant of the benefit sought on appeal.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish the service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease both existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in the examination reports," 38 C.F.R. § 3.304(b) (2014), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Cotant v. Principi, 17 Vet. App. 116 (2003). 

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  If this burden is met, then the veteran is not entitled to service connection benefits.  However, if the Government fails to rebut the presumption of soundness under 
38 U.S.C.A. § 1111, the veteran's claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Tinnitus is recognized by VA as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 apply to the claim for service connection for bilateral tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, Vet. App. 13-0540 (February 9, 2015) (tinnitus is an "organic disease of the nervous system" subject to presumptive service connection under 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 where there is evidence of acoustic trauma and nerve damage).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and tinnitus (as an organic disease of the nervous system) becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Service Connection Analysis for Bilateral Tinnitus

The Veteran contends that service connection is warranted because he has had bilateral tinnitus since service.  Specifically, the Veteran asserted that that right ear tinnitus started and faded away in 1967 or 1968 prior to service, but after in-service noise exposure, he left the military with ringing in both ears that did not stop.  See July 2008 VA Form 9; June 2012 VA examination report. 

As noted above, the first inquiry is whether the evidence shows that bilateral tinnitus existed prior to enlistment.  In this case, the enlistment examination, dated August 1972, showed a normal medical evaluation of the ears.  Accordingly, the Board finds that bilateral tinnitus was not "noted" on entry to service and, as such, the presumption of soundness applies.  38 U.S.C.A. §§ 1111, 1132 (West 2014); 
38 C.F.R. § 3.304(b); Bagby, 1 Vet. App. at 227; Crowe, 7 Vet. App. at 245; see also Cotant, 17 Vet. App. 116.  

In order to rebut the presumption of soundness for defects, infirmities, or disorders not "noted" at entrance into service, VA must show, by clear and unmistakable evidence, both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; see also Wagner, 370 F.3d 1089.  In this case, the Board finds that the lay and medical evidence both in service and post-service clearly and unmistakably shows that the Veteran's bilateral tinnitus preexisted service.  In a September 1972 in-service examination upon reporting for recruit training, the Veteran reported that he had right ear ringing in 1968, approximately four years prior to service enlistment.  Post-service private treatment records demonstrate that the Veteran repeatedly reported that he had tinnitus prior to service.  Specifically, in January 1996, the Veteran reported he had chronic tinnitus since childhood.  In January 1997, he reported right-sided tinnitus since age 13 when he was struck by a basketball.   April 1997 and June 1998 private treatment records show that private examiners described the Veteran as a 42-year-old patient with tinnitus for approximately 30 years, which indicates onset of tinnitus prior to entering service at age 18.  In February 1997, the Veteran stated that he became aware of tinnitus after a head injury at age 17.  In January 2003, the Veteran described a history of basketball trauma at age 13 followed by ringing in both ears.  

During the pendency of this appeal, the Veteran stated that tinnitus existed in the right ear prior to military service but with daily noise exposure during service tinnitus worsened in the right ear and developed in left ear.  See July 2008 VA Form 90.  Moreover, the August 2011 VA examination report shows that the Veteran stated that in the late 1960s he was hit in the head with a baseball bat and first noted tinnitus at that time.  The Board finds that the Veteran is competent to report the onset of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The Board also finds highly probative the Veteran's reports in various private treatment records that tinnitus started prior to service because a patient is more likely to provide an accurate report of symptoms and onset of symptoms when seeking medical treatment in order to ensure receipt of the best and most suitable medical care for the condition he/she complains of.  
In light of the foregoing, the Board finds that the Veteran's bilateral tinnitus clearly and unmistakably preexisted active duty service.  

The Board finds that the evidence does not show that bilateral tinnitus clearly and unmistakably was not aggravated by active service.  As noted above, the Veteran has stated that tinnitus existed in the right ear prior to military service; however, he also reported that, with daily exposure to artillery and gun noise during service, tinnitus worsened in the right ear and developed in left ear.  See July 2008 VA Form 9; June 2012 VA examination report.  Even though the June 2012 VA examiner provided a negative nexus opinion between the current tinnitus and service, the VA audiologist opined that tinnitus began prior to service even though tinnitus was not constant at that time.  The August 1976 service separation examination shows a normal medical evaluation of the ears and the concurrent report of medical history reflects that the Veteran denied ear trouble.  During the March 2014 VA examination, the Veteran reported constant bilateral ringing that he noticed after some of the ranges while in the military.  

The Board finds that there is both favorable and unfavorable evidence of record on the question of worsening of the preexisting tinnitus during service.  The evidence does not rise to the level of clear and unmistakable evidence that bilateral tinnitus was not aggravated during active service.  Because the presumption of soundness has not been rebutted by clear and unmistakable evidence that bilateral tinnitus both preexisted service and was not aggravated by service, the Board will adjudicate this case based on continuous symptoms of bilateral tinnitus since service (presumptive service connection).

The Board finds that the Veteran has a current disability of bilateral tinnitus.  The VA audiology examinations of record noted that the Veteran reported constant tinnitus.  See Charles, 16 Vet. App. at 374.  In addition to being competent, the Veteran has shown consistency when reporting the tinnitus symptoms on various occasions during the current claim; therefore, his statements are competent and credible to establish a current tinnitus disability.  

The Board finds that the evidence is in relative equipoise as to whether the Veteran experienced in-service acoustic trauma or loud noise exposure.  The Veteran reported that he was exposed to loud noise from guns and artillery rifles during service.  See July 2008 VA Form 9; January 2007, June 2012, and March 2014 VA examination reports.  However, DD Form 214 reflects that the Veteran's military occupational specialties (MOS) were field medical service technician, medical assistant, and general service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran was exposed to acoustic trauma or loud noise during service. 

The Board finds that the evidence is in relative equipoise as to whether the Veteran has had continuous symptoms of bilateral tinnitus since service separation.  The Veteran has consistently reported that he has had constant ringing in the ears since service.  The January 2007 VA examination report reflects that the Veteran reported constant and severe bilateral tinnitus since service. The June 2012 reflects that the Veteran stated that right ear tinnitus started and faded away in 1967 or 1968 and after in-service noise exposure, he left the military with ringing in both ears that did not stop.  The March 2014 VA examination report shows that the Veteran reported constant bilateral ringing that he noticed after some of the ranges while in the military.  The record also reflects that the Veteran did not have any history or occupational or recreational noise exposure because his only post-service job was a medical technician in hospital settings for the State of California.  The Veteran presented lay evidence of continuous symptoms of bilateral tinnitus symptoms since service separation.

The evidence weighing against a finding of continuous symptoms of tinnitus since service includes the Veteran denied having ear trouble at service separation, and post-service treatment records that are silent for treatment for, or complaints of, tinnitus for approximately 20 years after service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran had continuous symptoms of bilateral tinnitus since service separation to meet the requirements of presumptive service connection under 38 C.F.R. § 3.303(b).  38 C.F.R. §§ 3.303(b), 3.307, and 3.309; Walker, 708 F.3d 1331; Fountain, Vet. App. 13-0540.

The Board notes that VA examinations of record provided negative opinions as to the relationship between current bilateral tinnitus and active service.  These opinions have no probative value because the Board is granting service connection on a presumptive basis under 38 C.F.R. § 3.303(b) for the "chronic" disease of tinnitus (38 C.F.R. § 3.309(a)) based on a finding of "continuous" symptoms of bilateral tinnitus since service.  The Board does not need to reach the weight assignable to the VA opinions as having a tendency to directly relate the current bilateral tinnitus to service.  This is because the Board is granting service connection on a presumptive basis because of continuous symptoms of bilateral tinnitus since service rather than on direct service connection.  See 38 C.F.R. § 3.303(b).   

Where, as in this case, there is evidence of acoustic trauma and nerve damage in addition to continuous symptoms of bilateral tinnitus since service, bilateral tinnitus is presumed to have been incurred in service to warrant service connection for bilateral tinnitus.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(b), 3.309(a); Walker, 708 F.3d 1331; Fountain, Vet. App. 13-0540.  Because the Board is granting service connection on a presumptive basis based on continuous symptoms of bilateral tinnitus since service separation, all other service connection theories are rendered moot.


ORDER

Service connection for bilateral tinnitus is granted. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


